Citation Nr: 0907246	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  03-24 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
changes of the lumbar spine with low back pain and 
progressive numbness affecting the left lower extremity, 
evaluated as 60 percent disabling.

2.  Entitlement to an increased rating degenerative joint 
disease of the cervical spine, evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from December 1956 to 
January 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The low back disability rating issue was 
remanded by the Board in February 2007.  Thereafter, the 
Appeals Management Center (AMC) granted a 60 percent rating, 
effective from January 28, 2003.  

(The issue of entitlement to an increased rating for 
degenerative joint disease of the cervical spine is addressed 
in the remand that follows the decision below.)  


FINDING OF FACT

The Veteran's service-connected degenerative changes of the 
lumbar spine with low back pain and progressive numbness 
affecting the left lower extremity are manifested by 
disability tantamount to pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy, with little intermittent relief.


CONCLUSION OF LAW

The criteria for an increased rating for degenerative changes 
of the lumbar spine with low back pain and progressive 
numbness affecting the left lower extremity have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.7, 
4.10, 4.14, 4.25, 4.40, 4.45, 4.71a (Diagnostic Codes 5237, 
5242, 5243), 4.124a (Diagnostic Code 8520) (2008); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5286, 5289, 5292, 5293 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For an 
increased-compensation claim, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit or ask VA to obtain 
that are relevant to establishing entitlement to increased 
compensation.  Id. 

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in February 
2003, before the AOJ's initial adjudication of the claims, 
and again in June 2005 and March 2007.

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The March 2007 notification included the 
criteria for assigning disability ratings and for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Vazquez-Flores, supra, at 47.  

The Board notes that the notifications did not specifically 
include notice to the Veteran that, to substantiate an 
increased rating claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating the effect that 
worsening of his condition has on his daily life.  
Nevertheless, during VA examinations conducted in March 2003, 
September 2004, and May 2008, the effects of the Veteran's 
degenerative changes of the lumbar spine on his daily 
activities were addressed.  Additionally, during the 
administrative processing, including the issuance of a SOC 
and two SSOCs it was made clear that the effect on daily life 
is to be considered in rating this disability.  Id.  In sum, 
as regards VA's duty to notify, the Board finds that the 
Veteran was afforded the information necessary such that he 
is not now adversely affected by any defective pre-decisional 
notice error.  

Regarding VA's duty to assist, the RO obtained the Veteran's 
VA and private medical records, and secured examinations in 
furtherance of his claim.  VA has no duty to inform or assist 
that was unmet.

The Veteran was afforded a VA examination in March 2003. The 
Veteran denied any bowel, bladder, or right leg symptoms.  He 
reported that the pain was never disabling.  The Veteran 
reported that his back continued to be very stiff while 
driving.  He reported numbness and tingling in the left leg.  
He also reported that he felt his left leg was weak and gave 
way and he would fall every now and then.  He reported that 
he used a cane when he walked any distance.  The Veteran 
reported that he was better standing as opposed to sitting.   
The Veteran's range of motion of his lumbar spine was as 
follows:  forward flexion to 80 degrees; extension to 20 
degrees; and lateral flexion to 15 degrees, bilaterally.  The 
Veteran was tender to palpation in the midline.  There was no 
paraspinal musculature tenderness.  He had full active range 
of motion of his hips, knees, and ankles.  He had significant 
weakness on the left side with all the musculature on the 
left side in about a 4/5 manner.  He also had decreased 
sensation distally, globally on his left leg.  His sensation 
was intact.  He had 2+ distal pulses.  His reflexes were 
symmetrical.  There was a negative Babinski and a negative 
straight leg raise test.  X-rays revealed severe 
osteoarthritis.  There were postsurgical changes at the 
laminectomy sites.  He had significant joint space narrowing 
as well as osteophytes along the anterior and posterior 
margin.  There was end plate sclerosis, which was 
particularly evident in L1-2, L2-3, L3-4, L4-5, and L5-6.  
Otherwise, there was good alignment with no scoliosis or 
spondylolisthesis.  The Veteran was diagnosed with severe 
lumbar spondylosis.  The examiner noted that it was difficult 
to differentiate chronic weakness of the lumbar spine from 
prior strokes.  

The Veteran was afforded a second VA examination in September 
2004.  The examiner noted that the Veteran's medical history 
showed that the Veteran claimed to have increasing weakness, 
numbness, and pain in his left lower extremity.  The examiner 
noted that that had a significant functional impact on the 
Veteran on any long distance as he was unable to hold any 
position as in sitting or standing for any specific period of 
time.  The Veteran claimed that occasionally he tripped and 
fell over his left foot as he felt it drop and drag upon the 
floor.  The Veteran reported flare-ups in his back pain and 
in the symptoms of his left lower extremity.  The flare-ups 
were reported to be primarily in the morning, and there were 
times that the Veteran felt that his back got stuck and he 
needed to visit a chiropractor, which happened approximately 
twice each year.  The Veteran reported that his symptoms were 
not relieved by anything other than rest and chiropractic 
manipulation.  The Veteran walked unaided without any use of 
crutches or cane, and there was no brace.  He was unable to 
report a specific distance that he could walk, but he did not 
seem to walk very much.  He was steady in gait and did have 
the above-described history of falls.  

On examination, the Veteran had a full range of motion with 
flexion to 90 degrees; extension to 30 degrees; lateral 
flexion to 30 degrees bilaterally; and lateral rotation to 30 
degrees bilaterally.  The Veteran's spine was midline with 
normal lordotic and kyphotic curves.  There was no pain to 
palpation.  The Veteran's straight leg raise test was 
negative bilaterally.  His strength was 5/5 in his right 
lower extremity and grossly 4/5 in his left lower extremity.  
He had decreased sensation in the L3 through S1 dermatomes in 
his left lower extremity compared to his right lower 
extremity.  Deep tendon reflexes were 1+/2 in his bilateral 
lower extremities and were equal and symmetric.  His Babinski 
test was downgoing bilaterally.  His Waddell signs were 
specifically negative and his Hoover test was also negative.  
The Veteran was diagnosed with degenerative disc disease 
status post L4-L5 and L3 laminectomy.  The examiner noted 
that he had signs of a primarily motor progressive left lower 
extremity radiculopathy involving L4 through S1 nerve roots.  
There were some changes in the Veteran's sensation; however, 
the motor aspect was the most functionally limiting.  It 
interfered significantly with the Veteran's activities of 
daily living as well as his leisure activities.  

The Veteran was also afforded a VA neurological examination 
in September 2004.  The Veteran reported that despite 
laminectomies, the symptoms of numbness and weakness in his 
left leg continued to increase.  The Veteran reported that 
numbness and pain in his left lower extremity was exacerbated 
by holding any posture for too long.  He reported that he 
could sit for approximately 40 minutes in the same position.  
He reported that he could only stand for approximately ten 
minutes without sitting down before the numbness and weakness 
were exacerbated in his lower extremity.  The Veteran was 
without any significant pain in his left lower extremity, 
although he did seem to get some pain in his back on certain 
motions.  In his right lower extremity, he had 5/5 strength 
and sensation of 2/2 throughout.  In his left lower 
extremity, he had 4+/5 hip flexors; 4-/5 knee extensors; 4/5 
ankle dorsiflexors; and 4/5 ankle plantar flexors.  He had 
decreased sensation to light touch in the L4-L5 and S1 
dermatomes grossly on the left lower extremity.  Deep tendon 
reflexes were 1+ throughout and symmetric throughout his 
entire body.  He had downgoing Babinski on his bilateral 
lower extremities.  There was no clonus elicited.  The 
Veteran was diagnosed with L4-S1 chronic radiculopathy with 
significant decreased strength and sensation.  The Veteran's 
activities of daily living and his leisure activities were 
significantly affected.  He was unable to hold any specific 
position without a flare-up and increasing weakness and 
numbness in his left lower extremity.  

The Veteran submitted a letter from D.W., M.D. dated in May 
2007.  Dr. D.W.'s opinion was that the Veteran had worsening 
post-traumatic changes in his cervical spine, lumbar spine, 
and hips.  Included with this letter is a medical record also 
dated in May 2007.  The Veteran complained of a long history 
with increasing symptoms, service-related post-traumatic 
arthritis with symptoms in the neck, back, and hips.  He 
reported increasing symptoms of decreased motion, pain with 
activities, decreased walking distance with pain in the low 
back and buttocks predominantly with posterior hip pain.  
Examination revealed decreased motion of the lumbar spine; no 
focal stepoffs; pelvis was level; and hips with restriction 
of motion.  There were no focal neurologic deficits distally.  
X-rays showed lumbar degenerative joint disease, severe, 
endstage with hypertrophic spurring.

The Veteran was afforded a VA neurological and spine 
examination in May 2008.  The Veteran again reported that his 
symptoms of numbness and weakness in his left leg continued 
to increase.  He reported that the numbness and pain in his 
left lower extremity was exacerbated by holding any posture 
for too long.  He reported that he could sit for 
approximately 40 minutes in the same position, but then he 
had to get up and stretch or he developed severe pain.  He 
reported that he could only stand for about five minutes 
without sitting down before the numbness and weakness were 
exacerbated in his left lower extremity.  He had chronic low 
back pain that had gotten progressively worse over the last 
six years.  He reported that things had gotten much worse in 
terms of having chronic back pain, which was then 5/10; a 
deep, aching pain.  Pain was experienced in the low back area 
as well as the right and left paraspinal area and buttock 
area.  The pain was there all the time.  The Veteran reported 
that it was aching and was on a 5/10 basis.  He also 
complained of flare-ups four to five times a day where the 
pain increased to 7/10; the flare-ups were precipitated by 
standing or sitting too long, and were made better by 
stretching and rest.  While the Veteran reported flare-ups, 
the examiner noted that it would be mere speculation to 
express additional limitation due to flare-ups.  The Veteran 
had no weight loss, fevers, malaise, dizziness, or visual 
disturbance.  He used a walking device.  He used a single-
point cane and a walker, as well as a back brace several 
times a week.  He could only walk about 75 yards before 
having to rest because of his back pain  He was unsteady 
because of the weakness in his left leg.  He reported that he 
tripped a lot--a couple of times a day, and that he caught 
himself.  Functionally, he was able to walk.  He was able to 
do his activities of daily living such as eating, but his 
grooming was moderately affected because of the pain in his 
back.  His bathing was moderately affected, as was his 
toileting moderately affected, and getting up and down off 
the toilet.  His dressing was moderately affected.  He was 
currently not working.  His recreational activities were 
severely curtailed because of his back pain and he was able 
to drive.  He had to get out frequently to rest.  

Inspection of the spine showed in his posture slight 
flattening of the lumbar area.  His gait was slow and 
antalgic, favoring the left.  The position of his head 
appeared normal.  The Veteran's spine appeared flattened in 
the lumbar area due to his laminectomy.  He did appear to be 
symmetric but his spinal motion was not rhythmic because of 
his antalgic gait and his weakness of his left side.  His 
range of motion, both active and passive, was flexion to 80 
degrees, with pain and pulling in the lumbar area starting at 
about 50 degrees; extension was to 10 degrees with pain 
throughout; and lateral bending and rotation to 10 degrees 
bilaterally with pain throughout.  Fatigue caused no change 
in range of motion from pain, weakness, lack of endurance or 
incoordination.  Straight leg raise demonstrated pain in his 
back with raising both the right and the left leg and a 
pulling sensation but no worsening of the numbness and 
tingling.  

The Veteran's neurological examination of the lower extremity 
revealed decreased sensation to pinprick, light touch, and 
vibratory sense, as well as temperature in the L4-5 and L5-S1 
distribution on the left lower extremity.  Deep tendon 
reflexes were +1 both in the right and left knee and ankle 
jerks.  Motor strength was 3+/5 in the left hip flexor, as 
well as 4/5 for the knee extensor, ankle dorsiflexion, and 
ankle plantar/flexor.  Negative for clonus and downgoing 
Babinski's.  

The Veteran brought his most recent diagnostic testing.  It 
was a lumbar myelogram and a computerized tomographic scan of 
the lumber spine.  The lumbar spine demonstrated a mild 
sigmoid scoliotic curvature and severe degenerative changes 
at all levels.  The most severe level was observed at L5-S1 
with severe central canal stenosis, lateral recess narrowing, 
and left foraminal narrowing.  The right neural foramina was 
moderately narrowed.  At L4-5, there was moderate narrowing 
of the left lateral recess and mild to moderate narrowing of 
the thecal sac.  At L2-3, mild to moderate narrowing of the 
left lateral recess and moderate narrowing of the left neural 
foramina were present.  There was a questionable small 
sequestered disk fragment versus prominent venous plexus in 
the ventral epidural space to the right of midline, dorsal to 
the L5 vertebral body, which contributed to mild to moderate 
effacement of the thecal sac at that level.  An MRI was not 
obtainable due to the presence of a pacemaker.  

The examiner opined that the Veteran's condition had 
progressively worsened from his previous examination in terms 
of increased pain, decreased sensation, and decrease in 
strength.  The examiner noted that worsening had been 
documented over the years on x-rays and on the computerized 
tomographic lumbar myelogram.  The examiner also opined that 
the Veteran had moderate to severe decrease in strength and 
sensation of the left lower extremity in keeping with the 
nerve roots that were being pressed.  The Veteran was 
diagnosed with degenerative disc disease, degenerative joint 
disease, and spinal stenosis at multiple levels of the lumbar 
spine with progressive radiculopathy into his left lower 
extremity.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims 
(Court) has also found that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where a service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2008).  Here, the Board has 
found no medical evidence of record that would warrant a 
staged rating for any time during the pendency of this 
increased rating claim.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2008).  Here, 
as noted in the foregoing discussion, these regulatory 
provisions were taken into account in assessing the range of 
motion of the veteran's back disability.  

Prior to and during the pendency of the Veteran's appeal, the 
regulations pertaining to evaluation of disabilities of the 
spine were amended twice.  See 67 Fed. Reg. 54345- 54349 
(Aug. 22, 2002) (effective September 23, 2002); See  68 Fed. 
Reg. 51454-51456 (Aug. 27, 2003) (effective September 26, 
2003).  The changes made effective September 23, 2002, 
involve only changes to the rating of intervertebral disc 
syndrome (IVDS), rating this disability based on the 
occurrence of incapacitating episodes.  The second change, 
effective September 26, 2003, renumbered all of the spine 
diagnostic codes, and provides for the evaluation of all 
spine disabilities under a new General Rating Formula for 
Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a 
(2008).  Because both criteria were effective during the 
period of consideration for this case, the Board must 
determine whether the revised version is more favorable to 
the Veteran.  See VAOPGCPREC 7-2003.  However, even if the 
Board finds the revised version more favorable, the reach of 
the new criteria can be no earlier than the effective date of 
that change.  See VAOPGCPREC 3-2000.

Pre-September 2002 Criteria

Under the old rating criteria for IVDS, in effect prior to 
September 23, 2002, the Veteran is rated at 60 percent under 
Diagnostic Code 5293 for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic jerk, or other neurological 
findings appropriate to site of diseased disk, little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  The Veteran is rated at the highest rate available 
under that Diagnostic Code.

Because the Veteran is already receiving the highest rating 
available for IVDS, the Board has considered whether other 
diagnostic codes under the old criteria would allow for a 
higher rating, but finds that none does.  A higher (100 
percent) evaluation is not assignable under any of the old 
criteria unless there are residuals of fractured vertebra 
with spinal cord involvement, requiring the Veteran to be 
bedridden, or requiring long leg braces, or where there is 
ankylosis of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5285, 5286, 5289 (2002).  Given the lack of showing of such 
problems, a higher rating is not warranted under the old 
criteria.

September 2002 Criteria

Under the rating criteria that became effective September 23, 
2002, IVDS (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note (1), which followed the rating criteria, indicates that 
for purposes of evaluations under 5293, an incapacitating 
episode was a period of acute signs and symptoms due to 
intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician.  
Chronic orthopedic and neurologic manifestations means 
orthopedic and neurological signs and symptoms resulting from 
intervertebral disc syndrome that were present constantly, or 
nearly so.  When evaluating on the basis of chronic 
manifestations, orthopedic disabilities are to be evaluated 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurological disabilities are to 
be evaluated separately under evaluation criteria for the 
most appropriate neurological diagnostic code or codes.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Here, the medical evidence shows that the Veteran has not had 
incapacitating episodes as defined by regulation.  Indeed, at 
his March 2003 VA examination, the Veteran reported that his 
pain was never disabling.  Additionally, the highest rating 
available for incapacitating episodes under Diagnostic Code 
5293 is 60 percent, which the Veteran is already receiving.  

Because the Veteran is not entitled to a higher rating based 
on incapacitating episodes, the Board will to look to see 
whether the Veteran can be afforded a higher rating by 
combining under § 4.25 separate evaluations of his chronic 
orthopedic and neurologic manifestations.

As for orthopedic manifestations, the maximum rating 
available without ankylosis or fractured vertebra, which the 
Veteran does not have, is 40 percent for severe limitation of 
motion of the lumbar spine; or for severe lumbosacral strain 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 
(2003).  

Turning to his neurologic manifestations, because there is no 
diagnostic code specifically designed for radiculopathy; it 
may be rated by analogy to Diagnostic Code 8520, disease of 
the sciatic nerve.  38 C.F.R. § 4.124a (2008).  Under that 
diagnostic code, a 10 percent rating is for mild incomplete 
paralysis; a 20 percent rating is for moderate incomplete 
paralysis; a 40 percent rating is for moderately severe 
incomplete paralysis; a 60 percent rating is for severe 
incomplete paralysis with marked muscular atrophy; and a 80 
percent rating is for complete paralysis where the foot 
dangles and drops, no active movement possible of muscles 
below the knee, flexion of knee weakened or (very rarely) 
lost.  38 C.F.R. § 4.124a.  

A note accompanying the rating criteria says, in part, that 
the term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type picture 
for complete paralysis with each nerve, whether due to varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  Id.

In order to establish a rating higher than 60 percent based 
on the combination of separate ratings for chronic orthopedic 
and neurological manifestations, and as the orthopedic 
manifestation is equivalent to the maximum rating of 40 
percent as noted above, the neurological manifestation must 
equate to severe incomplete paralysis, that is, ratable at 60 
percent because the combination of a 40 percent (orthopedic) 
and a 60 percent (neurological) is 80 percent under 38 C.F.R. 
§ 4.25, whereas the combination of a 40 percent rating 
(orthopedic), and a 40 percent rating (neurological) is only 
60 percent under 38 C.F.R. § 4.25.

Here, the evidence shows that the Veteran's radiculopathy 
does not meet the criteria for a higher rating.  The March 
2003 VA examination showed that he had decreased sensation 
distally, globally on his left leg, and his sensation was 
intact.  The September 2004 VA neurological examination 
showed that he had numbness and pain in his left lower 
extremity.  His radiculopathy was opined to include 
significant decreased strength and sensation.  The May 2008 
VA examination showed decreased sensation to pinprick, light 
touch, and vibratory sense.  There was some lost of motor 
strength.  The examiner opined that the Veteran had moderate 
to severe decrease in strength and sensation of the left 
lower extremity.  A 40 percent rating is specifically 
warranted for moderately severe incomplete paralysis.  The 
evidence does not show severe incomplete paralysis with 
marked muscular atrophy.   

Even if orthopedic and neurologic evaluations of 40 percent 
were assigned, the combined evaluation for the Veteran's s 
orthopedic and neurologic manifestations is 64 percent.  See 
38 C.F.R. § 4.25 (2008).  Combined with other ratings, which 
include four separate 10 percent ratings, his combined rating 
would not exceed what the agency of original jurisdiction has 
already assigned, which is 80 percent, even with 
consideration of the bilateral factor for 3 disabilities.  As 
noted above, the Veteran would be entitled to a 60 percent 
rating under the old IVDS rating criteria, which also 
combines to an 80 percent rating when other disabilities are 
considered (with application of the bilateral factor for 3 of 
the 10-percent ratings).  38 C.F.R. §§ 4.25, 4.26.  A higher 
rating under the September 2002 rating criteria is therefore 
not warranted at any time during the pendency of the appeal.

September 2003 Criteria

Under the most recent change, IVDS, renumbered as Diagnostic 
Code 5243 may be rated under either the new General Rating 
Formula, or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in a higher evaluation.  For purposes of evaluations 
under Diagnostic Code 5243, an incapacitating episode is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treated by a physician.  
38 C.F.R. § 4.71a (2008).  The General Rating Formula is for 
use with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  Note (1), which 
follows the rating criteria, provides that any associated 
objective neurological objective abnormalities, including but 
not limited to, bowel or bladder impairment, are to be rated 
separately under the appropriate diagnostic code.  

As noted above, the Veteran has not had any incapacitating 
episodes as defined by VA, nor has he contended that he had 
any incapacitating episodes.  Therefore, he cannot be rated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.  

Turning to the new General Rating Formula, the only rating 
higher than 60 percent (100 percent) is for application when 
there is unfavorable ankylosis of the entire spine.  None of 
the evidence shows that the Veteran has ever had unfavorable 
ankylosis of the entire spine.  Moreover, under the General 
Rating Formula, the Veteran would not even be entitled to a 
rating of 40 percent, which requires forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  Because the 
Veteran is not even entitled to rating of 40 percent, if his 
radiculopathy was rated separately, the Veteran's lumbar 
spine disability would not be rated as 60 percent disabling.  
(As discussed above, a 40 percent rating for his lumbar spine 
and a 40 percent rating for his radiculopathy would combine 
to 64.)  A rating higher than 60 percent under the new 
General Rating Formula is not warranted at any time during 
the appeal.

In sum for the reasons explained above, the Veteran is not 
entitled to a higher rating under any of the rating criteria, 
old or new, available for rating his lumbar spine disability.  

The Board also finds that evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2008).  The current 
evidence of record does not demonstrate that the lumbar spine 
disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that the Veteran's lumbar spine 
disability has an adverse effect on employability, but it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2008).  In this case, the very problems 
reported by the Veteran are specifically contemplated by the 
criteria discussed above, including his problems with pain 
and the effect on his daily life.  38 C.F.R. § § 4.10, 4.40.  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.


ORDER

Entitlement to an increased rating for degenerative changes 
of the lumbar spine with low back pain and progressive 
numbness affecting the left lower extremity is denied.


REMAND

The Board denied the Veteran's claim for an increased rating 
for degenerative joint disease of the cervical spine in its 
February 2007 decision.  He thereafter appealed the Board's 
decision to the Court.  In an order dated in April 2008, the 
Court granted a joint motion by the appellant and VA General 
Counsel, which was incorporated by reference, to vacate the 
Board's decision on this claim and remand the case for 
readjudication in accordance with the joint motion.  In the 
joint motion, the parties agreed that the VA did not provide 
an adequate medical examination and that the Board's analysis 
was inadequate because the Board had failed to articulate 
adequate reasons for the Veteran's apparent radical 
transformation between the March 2003 VA examination and 
September 2004 VA examination.   

In accordance with the joint motion, the Veteran should be 
scheduled for a VA orthopedic examination to determine the 
level of the Veteran's cervical spine disability.  The 
examiner must review the Veteran's claims file, paying 
particular attention to the March 2003 and September 2004 
examinations.  The examiner should provide a thorough and 
detailed explanation for the contrast in disability findings 
between the two examinations.  The examiner must also provide 
a thorough and detailed report regarding the current level of 
the Veteran's cervical spine disability.

Accordingly, the case is REMANDED to the AOJ for the 
following actions:

1.  The AOJ must notify the claimant 
that, to substantiate a claim for an 
increased rating for his cervical spine 
disability, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life should be 
submitted.  The claimant must be notified 
that the disability rating will be 
determined by applying relevant 
Diagnostic Codes, which provide for a 
range in severity from noncompensable to 
as much as 100 percent for his 
disability, based on the nature of the 
symptoms of the condition for which 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life.  38 
C.F.R. § 4.71a (2008).  In this instance, 
the notice should include information 
about the rating criteria used to rate 
the veteran's disability and what is 
required to obtain a higher rating under 
38 C.F.R. § 4.71a.  The notice must also 
provide examples of the types of medical 
and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation--
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or exceptional 
circumstances relating to the disability.  
Vazquez-Flores, supra.  

2.  The AOJ should also schedule the 
Veteran for an orthopedic examination 
for his cervical spine.  The examiner 
should review the entire record, paying 
special attention to the March 2003 and 
September 2004 VA examinations, and 
provide a detailed explanation for the 
contrast in disability findings between 
the two examinations.

The examiner should report all clinical 
findings in detail, to include 
reporting range of motion of the 
cervical spine in all directions (in 
degrees).  Clinical findings should 
also include whether, during the 
examination, there is objective 
evidence of pain on motion (if pain on 
motion is present, the examiner must 
indicate at which point pain begins), 
weakness, excess fatigability, and/or 
incoordination associated with the 
cervical spine; and whether, to what 
extent, the Veteran experiences 
functional loss due to pain and/or any 
of the other symptoms noted above 
during flare-ups or with repeated use.  
The examiner should express functional 
losses in terms of additional degrees 
of limited motion (beyond the 
limitation shown clinically).  Any 
differences in findings or conclusions 
with those made in March 2003 and 
September 2004 should be explained.

Note:  To properly evaluate any 
functional loss due to pain, C&P 
examiners, as per C&P policy, should at 
the very least undertake repetitive 
testing (to include at least three 
repetitions) of any joint's ranges of 
motion.  See VA Fast Letter 06-25 
(November 29, 2006).  

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  
The AOJ should ensure that the 
examination report complies with this 
remand and answers the questions 
presented in the AOJ's examination 
request.  If any report is insufficient, 
it should be returned to the examiner for 
necessary corrective action, as 
appropriate.

The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, 
could adversely affect his claim, to 
include denial.  See 38 C.F.R. § 3.655 
(2008).  

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue remaining on 
appeal in light of all information or 
evidence received.  If the benefit 
sought is not granted, the Veteran 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the 
record is returned to the Board for 
further review.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required by the Veteran until he is notified by 
the AOJ.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


